Citation Nr: 0622849	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  91-46 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for disabilities resulting 
from exposure to Agent Orange.  


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which denied service connection for 
disabilities, including sarcoma and gastrointestinal (GI) 
problems, due to Agent Orange exposure.  

In a May 1995 decision, the Board denied service connection 
for disabilities resulting from exposure to Agent Orange.  
The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims) (Court) affirmed 
the decision in March 1997.  The United States Court of 
Appeals for the Federal Circuit remanded the claim in 
December 2000 upon review of the recently enacted Veterans 
Claims Assistance Act, which did not exist at the time the 
Board adjudicated this case in 1995.  The Court remanded the 
case to the Board in March 2001 and the Board remanded the 
case to the RO in September 2003.  A January 2004 
supplemental statement of the case (SSOC) denied service 
connection for disabilities resulting from Agent Orange 
exposure.  The case is now before the Board for final 
appellate consideration.


FINDING OF FACT

The competent medical evidence of record demonstrates that 
the veteran does not currently have a disability resulting 
from exposure to Agent Orange.  


CONCLUSION OF LAW

Service connection for disabilities resulting from exposure 
to Agent Orange is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 
97 (1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to a herbicide 
agent and resolves within two years of the date of onset.  
38 C.F.R. § 3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

On December 27, 2001, the President signed into law HR 1291, 
the "Veterans Education and Benefits Expansion Act of 
2001." Among other things, this law removed the 30-year 
limitation on presumptive service connection for respiratory 
cancers due to herbicides exposure; added diabetes mellitus 
Type 2 to the list of presumptive diseases as due to 
herbicides exposure (codifying regulation which had been in 
effect since July 2001); and provided a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the Vietnam Era (which reversed the Court's holding in 
McCartt v. West, 12 Vet. App. 164 (1999) which required that 
the veteran have a presumptive disease before exposure was 
presumed.).

For the purposes of section 3.307, the term "herbicide 
agent" means a chemical in a herbicide used in support of 
the United States and allied military operations in the 
Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i).  Agent Orange is generally considered a 
herbicide agent and will be so considered in this decision.

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In addition to the 
presumption of service connection allowed in 38 C.F.R. 
§ 3.307, the Court has held that the statute does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Brock v. Brown, 10 Vet. 
App. 155, 160 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran originally sought service connection in October 
1990 for soft-tissue sarcoma and gastro-intestinal problems.  
Shortly thereafter, he expanded the claim to include other 
disabilities resulting from Agent Orange exposure.

The record indicates that the veteran served in Vietnam.  As 
a result, exposure to Agent Orange is presumed.  Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).

The veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses related to any 
condition on the list of herbicide-related disorders listed 
at section 3.309(e).  Thus, the veteran's service medical 
records are evidence against his claim.  

The post-service medical evidence is also negative for any 
herbicide-related disorder listed at section 3.309(e).  The 
veteran failed to report for a VA examination in 1991 
scheduled in connection with his claim that might have 
resulted in evidence favorable to his claim.  A November 1983 
decision from the Social Security Administration (SSA) found 
that the veteran was disabled as of July 1983 due to a 
psychotic state of unknown origin.  The medical records 
submitted by SSA are negative for any condition for which 
there is a presumption of service connection based on 
herbicide exposure.  The two VA medical centers identified by 
the veteran as having provided herbicide-related treatment 
have responded that they have no records for him.  Overall, 
the post-service medical record are evidence against the 
veteran's claim because they fail to show any herbicide-
related disorder.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the alleged disorders.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The veteran has not contended that exposure to Agent Orange 
resulted in any condition other than those for which the 
Secretary has specifically determined that a presumption of 
service connection is warranted.  38 C.F.R. § 3.309(e).  At 
any rate,  the competent medical evidence does not show that 
exposure to Agent Orange has resulted in any disability, 
whether or not listed at section 3.309(e).  Thus, service 
connection on a direct basis is not warranted.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. 
§ 3.303(d).  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

While it appears the veteran received compensation from the 
Agent Orange Payment Program, this fact does not provide a 
factual basis to find that he has a disability related to 
service.  After years of litigation, it is important for the 
veteran to fully understand that the Board has found that 
both service and post-service medical records, as a whole, 
not only fail to support his claim but are found to provide 
extensive evidence against his claim. 

In an issue such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Accordingly, entitlement to 
service connection for disabilities resulting from exposure 
to Agent Orange is denied.

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2005).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in April 2004 and March 
2006; a rating decision dated in June 1991; a statement of 
the case dated in August 1991; and a January 2004 
supplemental statement of the case.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  Beyond this 
fact, the basis of the litigation the veteran has had before 
the courts clearly indicates that he is aware of the VCAA.  
Further, the "VCAA notice response" from March 2006 from 
the veteran clearly indicates that further notices to the 
veteran would serve no purpose. 

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  The March 2006 correspondence to the veteran 
conformed with this decision (citing the Dingess decision).  
There is no basis to remand this case to the RO for 
additional development.  A further amended notice to the 
veteran would not provide a basis to grant the claim.  Simply 
stated, at some point the adjudication of a case must end and 
the Board finds that more notices to the veteran would not 
provide a basis to grant this claim. 

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA 
attempted to conduct a VA examination with respect to the 
claim on appeal but the veteran failed to report.  As the 
litigation before the Court in this case clearly notes, the 
veteran failed to attend the VA examination deliberately. 

The Board observes that "[t]he duty to assist is not always 
a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The RO has made all reasonable efforts to assist the 
veteran in the development of his claim.  Therefore, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.      


ORDER

Service connection for disabilities resulting from exposure 
to Agent Orange is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


